 

Case 7:17-cr-O0506-NSR Document 316 Filed 07/31/20 Page 1 of 2

 

 

 

 

 

 

 

USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
UNITED STATES OF AMERICA HROe 1 ito
DATE FILED: _7) 131 | 49%.

-against-
No. 17 CR 506-10 (NSR)
RAYSHAWN CASANOVA,

ORDER
Defendant.

 

NELSON S. ROMAN, United States District Judge:

On July 21, 2020, Defendant Rayshawn Casanova (“Defendant”), who is currently housed at
United States Penitentiary Big Sandy, 1197 Airport Road, Inez, Kentucky, filed a motion to modify his
sentence pursuant to 18 U.S.C. § 3582(c)(1)(A). On July 31, 2020, the Court conducted a telephonic
hearing, during which the extent of the spread of the Coronavirus Disease of 2019 (“COVID-19”) at
United States Penitentiary Big Sandy and Defendant’s medical condition were called into question.

The Government represents that United States Penitentiary Big Sandy is well-equipped to
administer COVID-19 tests to its inmates. However, Defendant to date has not been tested.
Accordingly, it is ORDERED that United States Penitentiary Big Sandy immediately administer a
COVID-19 test to Defendant Rayshawn Casanova and produce the results of such test to the Court on
or before August 14, 2020, or as soon as practically possible.

To aid in further developing the medical record for Defendant, who represents that he suffers
from asthma and is at heightened risk of complications due to COVID-19, it is further ORDERED that
United States Penitentiary Big Sandy make arrangements for Defendant Rayshawn Casanova (1) to
undergo medical testing sufficient to determine the extent and severity of his asthma, and (2) to be
examined by a licensed pulmonologist. The examining pulmonologist is directed to render a written
determination as to (1) the extent and severity of Defendant Rayshawn Casanova’s asthma and (2)

whether Defendant Rayshawn Casanova would benefit from additional treatment for his asthma,

 

 
 

Case 7:17-cr-O0506-NSR Document 316 Filed 07/31/20 Page 2 of 2

including but not limited to his being prescribed an Albuterol nebulizer or any other medication such as

Singulair or Loratadine. The results of all such tests and examinations, and the written opinion of the

examining pulmonologist, shall be produced to the Court on or before September 4, 2020.

The Court directs the Government to serve a copy of this order on United States Penitentiary Big

Sandy and the Bureau of Prisons.

Dated: July 31, 2020
White Plains, New York

SOQRDERED: >

- f gee pore
a oF aaa

 

Se

NELSON S. ROMAN
United States District Judge
